    Case 3:21-cv-01176-K Document 7 Filed 06/17/21               Page 1 of 4 PageID 46



                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION
JOHN T. LAMONT and PRESTON          §
POULTER,                            §
                                    §
                Plaintiffs,         §
                                    §
vs.                                 §
                                    §                  CASE: 3:21-CV-1176-K
                                    §
                                    §
ALI “DEAN” ASSAF A/K/A DA TALK;     §     Honorable District Judge Ed Kinkeade
VICTORIA KUNDERT A/K/A              §
VIKKIVERSE, AND ETHAN VAN           §
SCIVER,                             §
                Defendants.         §

                MOTION TO WITHDRAW AS ATTORNEY OF RECORD
                             (WITH CONSENT)


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, The Fein Law Firm, P.C., and attorneys Eric D. Fein and Vickie S.

Brandt for PRESTON POULTER and JOHN T. LAMONT and request permission to withdraw

from representing Preston Poulter and John T. Lamont and would respectfully show the Court as

follows:

       1.      Good cause exists for counsel’s withdrawal from representation of Preston Poulter

and John T. Lamont. The Clients asked that counsel no longer represent them and withdraw as

attorneys of record.

       2.      Local Rule 83.12 mandates that a motion to withdraw “must . . . specify the

reasons requiring withdrawal and provide the name and address of the succeeding attorney. If the

succeeding attorney is not known, the motion must set forth the name, address, and telephone

number of the client and either bear the client’s signature approving withdrawal or state




MOTION TO WITHDRAW AS ATTORNEY OF RECORD-PAGE 1
     Case 3:21-cv-01176-K Document 7 Filed 06/17/21               Page 2 of 4 PageID 47



specifically why, after due diligence, the attorney was unable to obtain the client’s signature.”

        3.     At this time no succeeding attorney has been identified. The Plaintiffs may elect

to proceed Pro Se.

        4.     Plaintiffs’ full contact information will be provided in Exhibit A as a Sealed

Document since the information is confidential and because of the personal safety concerns of

the Plaintiffs as expressed in the Amended Complaint.

        5.     Counsel believes that withdrawal is necessary because the Clients and the

attorneys have differences with respect to how to proceed with the case, and the Clients have

expressed a desire to manage the case in a different manner. Further, the Clients have agreed to

the withdrawal as signified with their signatures below.

        6.     Counsel has met the requirements of Local Rule 83.12. An attorney may

withdraw from representation upon leave of the court and a showing of good cause and

reasonable notice to the client. In re Wynn, 889 F.2d 644, 646 (5th Cir. Tex. 1989). Counsel has

provided good cause and reasonable notice to the Clients.

        7.     The case is still in its infancy and the withdrawal should not prejudice either the

Clients nor the Defendants who have yet to be served. No Scheduling Order has been issued.

        8.     A copy of this motion has been delivered to the Clients via First Class Mail and

E-Mail.

                                              II.
                                            PRAYER

        WHEREFORE, THE FEIN LAW FIRM, P.C., and attorneys Eric D. Fein and Vickie S.

Brandt respectfully request that the Court grant its motion to withdraw as attorney of record for

Plaintiffs.




MOTION TO WITHDRAW AS ATTORNEY OF RECORD-PAGE 2
       Case 3:21-cv-01176-K Document 7 Filed 06/17/21            Page 3 of 4 PageID 48




                                             Respectfully submitted,

                                             THE FEIN LAW FIRM, P.C.

                                             By:    /S/ Eric D. Fein
                                                    Eric D. Fein
                                                    State Bar No. 06879020
                                                    Vickie S. Brandt
                                                    State Bar No. 24031878
                                                    16800 N. Dallas Parkway, Suite 105
                                                    Dallas, Texas 75248
                                                    (214) 522-9596 Telephone
                                                    (214) 522-9599 Facsimile
                                                    ATTORNEYS FOR PLAINTIFFS




CONSENT TO WITHDRAWAL
               Digitally signed by
Preston        Preston Poulter
               Date: 2021.06.17
Poulter
______________________________
               16:31:50 -05'00'

Preston Poulter
Date: ______________
Digitally signed by John T.
                 Lamont, II
Date: 2021.06.14 13:46:39
______________________________
                     '-04'00

John T. Lamont
Date: ______________


______________________________




MOTION TO WITHDRAW AS ATTORNEY OF RECORD-PAGE 3
    Case 3:21-cv-01176-K Document 7 Filed 06/17/21               Page 4 of 4 PageID 49



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document was forwarded via ECF Filing, E-Serve, and E-Mail, and/or Certified Mail, Return

Receipt Requested, First Class Mail, Facsimile, and/or Hand Delivery to the Clients on _______

June 2021.


                                                   /s/ Eric D. Fein
                                                   Eric D. Fein




MOTION TO WITHDRAW AS ATTORNEY OF RECORD-PAGE 4
